UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-15935 OSI RESTAURANT PARTNERS, LLC (Exact name of registrant as specified in its charter) DELAWARE 59-3061413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2202 North West Shore Boulevard, Suite 500, Tampa, Florida 33607 (Address of principal executive offices) (Zip Code) (813) 282-1225 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx As of August 11, 2011, the registrant has 100 Common Units, no par value, outstanding (all of which are owned by OSI HoldCo, Inc., the registrant’s direct owner), and none are publicly traded. OSI RESTAURANT PARTNERS, LLC INDEX TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2011 (Unaudited) TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page No. Item1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets — June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations— For the Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Changes in Equity (Deficit) — For the Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows— For the Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30 Item3. Quantitative and Qualitative Disclosures About Market Risk 48 Item4. Controls and Procedures 48 PART II — OTHER INFORMATION Item1. Legal Proceedings 49 Item 1A. Risk Factors 50 Item 6. Exhibits 50 Signature 51 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Consolidated Financial Statements OSI Restaurant Partners, LLC CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT COMMON UNITS, UNAUDITED) JUNE 30, DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Current portion of restricted cash Inventories Deferred income tax assets Other current assets, net Total current assets Property, fixtures and equipment, net Investments in and advances to unconsolidated affiliates, net Goodwill Intangible assets, net Other assets, net Total assets LIABILITIES AND DEFICIT Current Liabilities Accounts payable Accrued and other current liabilities Current portion of partner deposits and accrued partner obligations Unearned revenue Current portion of long-term debt Total current liabilities Partner deposits and accrued partner obligations Deferred rent Deferred income tax liabilities Long-term debt Guaranteed debt Other long-term liabilities, net Total liabilities Commitments and contingencies Deficit OSI Restaurant Partners, LLC Unitholder’s Deficit Common units, no par value, 100 units authorized, issued and outstanding as of June 30, 2011 and December 31, 2010, respectively - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total OSI Restaurant Partners, LLC unitholder’s deficit ) ) Noncontrolling interests Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Table of Contents OSI Restaurant Partners, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, Revenues Restaurant sales $ Other revenues Total revenues Costs and expenses Cost of sales Labor and other related Other restaurant operating Depreciation and amortization General and administrative Provision for impaired assets and restaurant closings Income from operations of unconsolidated affiliates ) Total costs and expenses Income from operations Other income, net Interest expense, net ) Income before provision (benefit) for income taxes Provision (benefit) for income taxes ) Net income Less: net income attributable to noncontrolling interests Net income attributable to OSI Restaurant Partners, LLC $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Table of Contents OSI Restaurant Partners, LLC CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) (IN THOUSANDS, EXCEPT COMMON UNITS, UNAUDITED) ACCUMULATED COMMON ADDITIONAL OTHER NON- COMMON UNITS PAID-IN ACCUMULATED COMPREHENSIVE CONTROLLING UNITS AMOUNT CAPITAL DEFICIT LOSS INTERESTS TOTAL Balance, December 31, 2010 $
